DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 07/29/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered.
	Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn. 
Regarding the prior art rejection of (previously) independent claim 7, Applicant argued that the amendment to depend upon allowable independent claim 1 overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
Regarding the 103 prior art obviousness rejection of independent claim 16, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, noting that the amendment is consistent is with the previous interview and discussion of possible amendments, therefore said rejection has been withdrawn.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Christopher Christenson (42413) on 03AUG2022.
The application has been amended as follows: 	
CLAIMS
9. (Currently Amended) The flame photometric detector of claim 7,thermocouple assembly enter [[a]] the combustion chamber of the flame photometric detector via a single aperture.    
Allowable Subject Matter
Claim(s) 1, 3-7, 9-12, and 15-16 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the reasons for allowance are substantially the same as previously indicated in the Office Actions dated 05/04/2022 & 01/21/2022.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 16, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a flame photometric detector for a process gas chromatograph comprising (omissions/paraphrasing for brevity/clarity) “a combustion chamber" that “includes a flat surface proximate an end of the sample inlet tube, a partially round surface having a zenith distal the flat surface, and a major arc intersecting the zenith and contacting the flat surface” in further combination with the remaining limitation(s) of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856